FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10460

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00248-LDG

  v.
                                                 MEMORANDUM *
JEREMY WALTON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Jeremy Walton appeals from the district court’s judgment and challenges

four conditions of supervised release imposed as part of his sentence following

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Walton contends that the district court erred by imposing certain conditions

of supervised release. We review this contention for plain error, see United States

v. Daniels, 541 F.3d 915, 928 (9th Cir. 2008), and find none. The reasons for the

conditions prohibiting contact with minors, mandating sex offender treatment, and

prohibiting him from possessing or viewing pornography are apparent from the

record. See id. at 924. Because a condition implicating a significant liberty

interest requires an explanation, Walton is correct that the district court should

have made special findings when imposing the condition prohibiting him from

contacting his minor child and the child’s family without prior approval from his

probation officer. See United States v. Stoterau, 524 F.3d 988, 1005 (9th Cir.

2008). However, in light of Walton’s earlier express agreement to this condition,

he has failed to demonstrate a reasonable probability that the district court would

not have reimposed this condition had it explained its reasoning at the revocation

hearing. See United States v. Tapia, 665 F.3d 1059, 1061 (9th Cir. 2011).

      Nevertheless, we agree with Walton that the written judgment’s description

of Special Condition 7 is confusing. Because the district court’s more specific oral

pronouncement of sentence controls, we remand for the limited purpose of

conforming the written judgment to the oral pronouncement of sentence. See

United States v. Hicks, 997 F.2d 594, 597 (9th Cir. 1993).

      AFFIRMED; REMANDED to correct the judgment.


                                           2                                    12-10460